Citation Nr: 1508773	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  07-12 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial increased evaluation for service-connected residuals, excision, neuroma, left foot, currently evaluated as 10 percent disabling prior to November 17, 2010, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant, J.R., B.G.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from January 1983 to August 2005. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2006 rating decision of the VA Regional Office (RO) in Denver, Colorado, which granted service connection for residuals of excision of a left foot neuroma, evaluated as 10 percent disabling, effective September 1, 2005 (the day after his discharge from service).  The Veteran appealed the issue of entitlement to an increased initial evaluation. In April 2011, the RO granted the claim, to the extent that it assigned a 20 percent rating, with an effective date of November 17, 2010.  Because the maximum benefit was not granted, the issue of entitlement to an increased initial evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In May 2010, and July 2013, the Board remanded the claim for additional development.  Jurisdiction over the claim has been transferred to the RO in Montgomery, Alabama.  

The Veteran and his witnesses testified at a Travel Board hearing before an Acting Veterans Law Judge in February 2010 at the Montgomery RO; a transcript of that hearing is associated with the claims file.  That Acting Veterans Law Judge has since retired from the Board.  The Veteran was offered the opportunity to testify at another hearing with a Veterans Law Judge who would decide his appeal, but he declined.  See 38 U.S.C.A. § 7107(c) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  Prior to November 17, 2010, the Veteran's service-connected residuals, excision, neuroma, left foot, are shown to have been productive of complaints of pain, but not a malunion or nonunion of the tarsal or metatarsal bones productive of moderately severe symptoms, or a moderately severe foot injury.

2.  As of November 17, 2010, the Veteran's service-connected residuals, excision, neuroma, left foot, are shown to have been productive of complaints of pain, and some decreased toe motion, but not a nonunion of the tarsal or metatarsal bones, or a severe foot injury.  


CONCLUSIONS OF LAW

1.  Prior to November 17, 2010, the criteria for an initial evaluation in excess of 10 percent for the Veteran's service-connected residuals, excision, neuroma, left foot, are not shown to have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, DCs 5283, 5284 (2014). 

2.  As of November 17, 2010, the criteria for an evaluation in excess of 20 percent for the Veteran's service-connected residuals, excision, neuroma, left foot, are not shown to have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, DCs 5283, 5284 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation

The Veteran asserts that he is entitled to an initial increased evaluation for his Veteran's service-connected residuals, excision, neuroma, left foot.  During his hearing, held in February 2010, he testified that he had undergone two left foot surgeries, which left painful scars on top of, and underneath, his foot.  He stated that he had severe daily pain that often woke him up, and some swelling, as well as severe numbness between two of his toes.  B.G. testified that following his 2006 surgery, the Veteran's pain was so severe that it prevented him from using exercise equipment.  J.R. testified that the Veteran used to be a fast runner, but that now he cannot exercise, and that "he can just barely get around."

A statement from J.Z.., dated in January 2010, shows that he states that the Veteran has chronic foot pain, and that he has continued to complain of severe foot pain following his 2006 surgery "no matter what he was doing."

The Board notes that additional medical evidence has been received since the most recent supplemental statement of the case, dated in March 2014, that is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  However, this evidence does not implicate the applicable criteria, discussed infra, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2014).  Accordingly, a remand for RO consideration is not required.

With regard to the history of the disability in issue, the Veteran's service treatment reports show that in 2003, he reported a six-year history of left foot pain.  He was noted to have a neuroma, with superficial peroneal nerve irritation, for which steroid shots and a brace had not helped.  An X-ray report, dated in May 2005, contained an impression noting a stable left foot, and that there were no acute findings.  In July 2005, he underwent excision of an "extremely large fibrous tissue third interspace left foot."  The postoperative diagnosis was neuroma, third interspace, left foot.  See 38 C.F.R. § 4.1 (2014).

In January 2006, the RO granted service connection for residuals of excision of a left foot neuroma, evaluated as 10 percent disabling, effective September 1, 2005.  The Veteran appealed the issue of entitlement to an increased initial evaluation.  In April 2011, the RO granted the claim, to the extent that it assigned a 20 percent rating, with an effective date of November 17, 2010.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

Under 38 C.F.R. § 4.71a, DC 5283 (2014), a 10 percent rating is warranted for malunion or nonunion of the tarsal or metatarsal bones, moderate symptoms.  A 20 percent rating is warranted for moderately severe symptoms.  A 30 percent rating is warranted for severe symptoms. 

Under 38 C.F.R. § 4.71a, DC 5284, a 10 percent rating is warranted for "other foot injuries" manifested by moderate symptoms.  A 20 percent rating is warranted for moderately severe symptoms.  A 30 percent rating is warranted for severe symptoms.  

The Board notes that service connection is currently in effect for disabilities that include left foot plantar surface surgical scar.  Compensation for his scar symptoms may not therefore be awarded in association with his left foot disability.  See 38 C.F.R. § 4.14 (2014) (avoidance of pyramiding).  However, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A.  Prior to November 17, 2010

A VA examination report, dated in September 2005, shows that the examiner stated that the Veteran's medical files had been reviewed.  The report notes the following: the Veteran stated that he is currently working in the civilian sector as a readiness specialist, and that he had missed approximately 2 duty days in the last year
secondary to foot pain.  On examination, gait was normal.  There was no evidence of muscle atrophy.  Muscle strength was 5/5 in all muscle groups.  Deep tendon reflexes were 1+, symmetrical, and felt to be normal.  There were no sensory abnormalities.  The first MTP joint extension is limited to 50 degrees and first MTP
joint flexion is limited to 10 degrees.  There is a healing surgical scar over the third to fourth interspace over the dorsum of the foot at the site of claimant's recent neuroma surgery, which measures 3 cm. (centimeters) in length by 1 cm. at its widest margin.  There was focal tenderness over the second to third interspace, otherwise, there was no tenderness of palpation or manipulation of the foot or Achilles tendon.  There was no evidence of abnormal weightbearing on inspection of the feet and footwear.  The relevant diagnosis was Morton's neuroma, left foot, status post surgical excision in July 2005.

A VA MRI (magnetic resonance imaging) study, dated in January 2006, notes that the bony structures adjacent to the Veteran's left foot scar appeared normal with no evidence of bone marrow edema, and that there is no sign of inflammation in the adjacent soft tissues.  The conclusion notes a 4 x 4 x 10 mm. scar at the site of excision of a Morton's neuroma left 3rd interspace.  

TriCare reports, dated between 2005 and September 2006, show a number of treatments for complaints of foot pain.  Reports, dated in March and April of 2006, note that there was tenderness on palpation of the third intermetatarsal space (described as "very mild in nature" in April 2006), with no swelling over the metatarsals.  In early October 2006, the Veteran underwent a plantar neurectomy of his left foot.  An October 5, 2006 report notes that he was told to maintain non-weightbearing and use crutches until his return in two weeks.  Reports, dated in October and November of 2006, following his surgery, note that he was doing well, that his incision was healing well, and that there were no signs of infection.  The impression was metatarsal neuroma and tarsal tunnel syndrome.  

An MRI study for the left foot, dated in January 2009, notes that there is a palpable abnormality marker noted at the level of the midfoot between the bases of the 2nd and 3rd metatarsals dorsally, with no evidence of residual or recurrent Morton neuroma, and no underlying mass or concerning fluid collection, and no pathologic marrow s signal abnormality or abnormal enhancement.  The impression was that there was no residual or recurrent Morton neuroma, or any finding to explain the palpable abnormality.  

A January 2009 X-ray report for the left foot contains an impression noting a stable left foot, with no acute findings.  

A July 2010 VA progress note shows treatment for complaints of left foot pain.  On examination, there was 5/5 strength, and collapsed medial arches.  The ranges of motion were WNL (within normal limits).  The assessments were pes planus, and Morton's neuroma possible left foot.  

TriCare reports dated during the time period in issue contain multiple findings that the Veteran's mobility was not limited, that he had normal movement of all extremities, that he had normal strength, and that he had a normal gait, stance, and balance.  See e.g., reports, dated in March 2006, January and August of 2007, December 2009, and March 2010.  

The September 2005 VA examination report shows that the Veteran had a normal gait, with no evidence of muscle atrophy, 5/5 muscle strength, normal deep tendon reflexes and no sensory abnormalities.  There was no evidence of abnormal weightbearing on inspection of the feet and footwear.  X-ray and MRI studies for the left foot, dated in January 2009, note that there is no evidence of residual or recurrent Morton neuroma, and that the left foot is stable.  

Overall, there are multiple findings that the Veteran's mobility was not limited, that he had normal movement of all extremities, that he had normal strength, and that he had a normal gait, stance, and balance.  Simply put, the findings do not more nearly approximate or equate to a moderately severe disability to warrant an initial evaluation in excess of 10 percent under DC 5283.  For the same reasons, the Veteran would not be entitled to an initial higher evaluation under DC 5284 for other foot injuries, which would also require moderately severe symptoms of impairment.  Thus, the Veteran is not entitled to an initial compensable rating in excess of 10 percent under DC 5283 or DC 5284. 

B.  As of November 17, 2010

A VA muscle examination report, dated in November 2010, indicates that the examination was performed on November 17, 2010.  The examination report shows the following: the Veteran reported that his level of pain had remained unchanged since his October 2006 surgery.  He complained of a constant pain in his left foot that awakened him from sleep about four times a night.  He stated that he used to run six miles several times a week, but that he could no longer run.  He reported that he could only stand about 10 to 15 minutes, and that he took one to three tablets of Motrin, 800 milligrams, daily.  He stated that he was employed full-time as a manager, and that he had lost less than one week in the past 12 months due to medical appointments.  The examiner stated that a muscle has not been injured, destroyed, or traversed.  There was no intramuscular scarring.  Muscle function is normal in terms of comfort, endurance, and strength sufficient to perform the activities of daily living.  There are no residuals of tendon or bone damage, and no muscle herniation.  No motion of any joint is limited by muscle disease or injury.  There was an approximate 50 percent decrease in flexion and extension of the 2nd, 3rd, 4th and 5th toes of the left foot.  There are no left foot calluses or lesions.  There were significant occupational effects due to decreased mobility and pain, i.e., he was assigned different duties.  Effects on usual daily activities were "none" (feeding, toileting, and grooming), "mild" (chores, bathing, and dressing), "moderate" (shopping, recreation, traveling), "severe" (exercise), and "prevents" (sports).  The diagnosis was status post left foot recurrent neuroma resection.  

A VA neurological examination report, dated in November 2010, contains diagnoses of status post neurectomy at 3rd interspace of the left foot, and status post left foot neuroma resection.  The report contains a number of findings essentially identical to those found in the November 2010 muscle examination report, supra.

A VA scar examination report, dated in November 2010, contains a number of findings essentially identical to those found in the November 2010 muscle examination report, supra.  The report notes that there were no specific work restrictions in place, and that his disability affected ambulating, and driving, and caused limited standing and walking.  There were no effects on feeding, bathing, toileting, and grooming.  The report contains a number of findings essentially identical to those found in the November 2010 muscle examination report, supra.  The examiner stated that it is reasonable to expect that the Veteran experiences pain and discomfort from a possible second recurrence of regrowth of the resected nerve, and that the symptomatology of his condition was considered moderately severe, with a significant impact on the quality of life with resulting decrease in mobility, a reported decline in sleep hygiene due to foot pain, and an inability to play active sports.  There was no loss of power other than in toe-related motion.  The Veteran's foot would be expected to fatigue with activity more readily.  There was no obvious structural abnormality except for surgical scars. 

The Veteran was noted to consistently laterally rotate his left lower extremity to limit the force on his left foot presumably due to pain.

An associated VA X-ray report contains an impression noting no significant acute fracture or dislocation, a small-to-moderate size plantar calcaneal tuberosity and a small retrocalcaneal spur, a slight thickening of the Achilles tendon, a mild hallux valgus deformity, a small medial soft tissue ganglion, a bipartite tibial hallux sesamoids which is adjacent to the first MTP joint that can be symptomatic, minimal osteoarthritis involving the interphalangeal joints, and mild hammered fourth and fifth toes.  

For all November 2010 VA examination reports, the Board notes that they were apparently all performed on November 17, 2010, by the same examiner.

Private medical records, and TriCare reports, dated during the time period in issue, contain multiple findings that the Veteran's mobility was not limited, that he had normal movement of all extremities, that he had normal strength, and that he had a normal gait, stance, and balance.  See e.g., reports, dated in November 2012, February, May, and June of 2013, March 2014.

The Board finds that the claim must be denied.  Briefly summarized, the November 2010 VA examination reports show that a muscle has not been injured, destroyed, or traversed, that there is no intramuscular scarring, and that muscle function is normal in terms of comfort, endurance, and strength sufficient to perform the activities of daily living.  There are no residuals of tendon or bone damage, and no muscle herniation.  Apart from some loss of toe motion, no motion of any joint is limited by muscle disease or injury.  The associated X-ray report notes, inter alia, a small retrocalcaneal spur, a mild hallux valgus deformity, a bipartite tibial hallux sesamoids which is adjacent to the first MTP joint that can be symptomatic, minimal osteoarthritis involving the interphalangeal joints, and mild hammered fourth and fifth toes.  The examiner specifically concluded that the symptomatology of the Veteran's condition was considered "moderately severe."  

Overall, there are multiple findings that the Veteran's mobility is not limited, that he has normal movement of all extremities, that he has normal strength, and that he has normal gait, stance, and balance.  Simply put, the findings do not more nearly approximate or equate to a severe disability to warrant an evaluation in excess of 20 percent under DC 5283.  For the same reasons, the Veteran would not be entitled to an evaluation in excess of 20 percent under DC 5284 for other foot injuries, which would also require severe symptoms of impairment.  Thus, the Veteran is not entitled to an evaluation in excess of 20 percent under DC 5283 or DC 5284.

C.  Conclusion

For both time periods in issue, the Board has considered whether the Veteran would be entitled to a higher rating under other DCs. The evidence does not show that the Veteran has flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (prior to November 17, 2010), pronounced acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances (as of November 17, 2010), or an acquired claw foot, to warrant an increased evaluation under DCs 5276 or 5278; see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Veteran is competent to report his musculoskeletal symptoms as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.  It is important for the Veteran to understand that if they did not, there would be little basis for the current findings, let alone higher ratings.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disability on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disability has caused him to miss a significant amount of work, or that it has resulted in any post-service hospitalization, other than a 2006 surgery, as discussed.  In September 2005, the Veteran stated that he was working in the civilian sector as a readiness specialist, and that he had missed approximately 2 duty days in the last year secondary to foot pain.  In November 2010, the Veteran again reported that he works full-time, and he stated that he had no more than one week lost due to medical appointments.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson and Hart, and whether the Veteran is entitled to increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted.  

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the service-connected disability in issue.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, a VCAA notice need not be provided, where, as here, the claim involves an initial increased evaluation, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded two VA examinations during the time period on appeal.  

In July 2013, the Board remanded this claim.  The Board directed that an attempt be made to obtain any outstanding medical records for treatment and evaluation of the Veteran from the Air Force Academy in Colorado Springs, since July 2008. However, in October 2013, the Veteran reported that he had referenced the Air Force Academy in error, and that he had meant to identify records from the Maxwell Air Force Base (MAFB).  See report of general information (VA Form 21-0820), dated in October 2013.  His MAFB records were subsequently obtained.  In this regard, in January 2014, the 10th Medical Group (the health care provider for the Air Force Academy) stated that it could not access any such records, and that they must be requested by the patient.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Prior to November 17, 2010, an initial evaluation in excess of 10 percent for the Veteran's service-connected residuals, excision, neuroma, left foot, is denied.  

As of November 17, 2010, an evaluation in excess of 20 percent for the Veteran's service-connected residuals, excision, neuroma, left foot, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


